Title: From George Washington to Henry Laurens, 1 April 1778
From: Washington, George
To: Laurens, Henry



Sir
Head Quarters Valley Forge 1st April 1778

Since I had the honor of addressing you upon the 29th ulto I have not been able to learn, with any precision, whether the transports that arrived brought any considerable number of Troops. A Hessian Deserter says there were only a few German convalescents on board. If so, the Fleet, with 2500 mentioned in my last, is not arrived; supposing they were bound to Philada.
General Sinclair arrived yesterday from Boston, and as he seems very anxious to have his matter determined one way or the other, I beg leave to recall the attention of Congress to my letter of the 27th Feby upon that subject. Having recd no information since that time which serves to direct my judgment as to the charges which it will be proper to exhibit against Genl Sinclair, I have only again to request that Congress or the Committee will be pleased to point out the particular charges upon which the Court shall proceed.
I could wish this matter might not be delayed, on several accounts.

General Sinclair is in a very delicate Situation, and feels it sensibly. He was kept inactive great part of last Campaign, and probably will be the whole of this, except his trial can be shortly brought on, as it will be almost impossible to find time to hold a Court after the scene of Action opens. If he should be acquitted, he would render very essential Service, especially at this time, when we have so few General Officers—If condemned, his place may be immediately filled. It will besides take him some little time to prepare for his defence after he knows the particular Charges alledged against him. I have the Honor to be with the greatest Respect Sir Your most obt Servt

Go: Washington

